DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, anycorrection of the statutory basis for the rejection will not be considered a new ground ofrejection if the prior art relied upon, and the rationale supporting the rejection, would bethe same under either status. 

Response to Amendment
The proposed reply filed on July 27th, 2022 has been entered. Claims 8-20 have been canceled. Claim 1 has been amended. Claims 1-7 are pending in the application.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-7 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1 and 8 of issued application of Gatchalian et al., U.S. Patent No. US 10,958,583 B2 (Gatchalian’583 hereinafter) in view of Guo et al. (US 2019/0116128 A1). Although the conflicting claims are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is covered by the issued patent Gatchalian’583.
Regarding claims 1-7 the difference between the conflicting claims of the instant application and issued patent, Gatchalian’583, are set forth in the discussion below.
Instant Application 17/172,446
Patent  10,958,583 B2
Claim 1. An edge-node computing system comprising: a cloud-based system for distributing computing and cash resources among a plurality of banking centers; 
a first plurality of edge-nodes configured to sense and determine a volume of human customer traffic in a target banking center; and a level of customer interest in a plurality of banking services in a target banking center, wherein at least one of the first plurality of edge-nodes is embedded in a moveable display;
a second plurality of edge-nodes configured to sense, within a predetermined distance of the target banking center: customer traffic  and a level of customer interest in a plurality of banking services; 


wherein the first and second plurality of edge-nodes collectively execute a consensus protocol that: 
determines a level of customer interest in the target banking center based on data sensed by the first and second plurality of the edge-nodes; 
determines the level of interest in the plurality of banking services;
determines a level of computing and cash resources needed to provide a predetermined quality of service for the level of interest in the target banking center; 




















determines a level of computing and cash resources needed at the target banking center to provide a predetermined quality of service for the level of customer interest in the plurality of banking services; 


and routes a flow of computing resources from the cloud based system to the target banking center such that the target banking center is provided access to the level of computing resources needed to provide the predetermined quality of service.
Claim 1. An edge-node computing system comprising: a moveable product display located at a first position within a banking center; 

a first edge-node configured to sense a volume of human customer traffic in the banking center: 






a second edge-node configured to sense a volume of human customer traffic attracted by the moveable product display; 
and a third edge-node embedded in the moveable product display and configured to sense customer engagement with the product display; 
wherein: the first, second and third edge-nodes collectively execute a consensus protocol that: 
based on the collective data sensed by each the edge-nodes, 


determines a default level of interest in the moveable product display at the first position; 
calculates a second position of the product display within the banking center that will increase the default level of interest; and issues instructions to the moveable product display that moves the moveable product display from the first position to the second position.

Claim 8. A method of distributing computing resources among a plurality of banking centers, the method comprising: positioning a moveable product display at a banking center in a first location; using a first group of edge-nodes, determining a volume of human customer traffic in the banking center; using a second group of edge-nodes, determining a volume of human customer traffic within a predetermined distance of the banking center; and executing a consensus protocol among members of the first and second groups of edge-nodes and: determining a level of interest in the moveable product display; 
determining a level of computing resources needed to provide a predetermined quality of service for the level of interest; based on the level of interest, determining a target location of the moveable product display within the banking center; moving the moveable product display to the target location; 
and routing computing resources to the banking center such that the banking center is provided access to the level of computing resources needed to provide the predetermined quality of service.


Gatchalian’583 discloses apparatus and methods for distributing computing resources using edge-computing.
Regarding claim 1, Gatchalian’583 discloses an edge-node computing system comprising: a cloud-based system for distributing computing and cash resources among a plurality of banking centers; a first plurality of edge-nodes configured to sense and determine a volume of human customer traffic and a level of customer interest in a plurality of banking services in a target banking center, wherein at least one of the first plurality of edge-nodes is embedded in a moveable display; and a second plurality of edge-nodes configured to sense, within a predetermined distance of the target banking center: customer traffic, and a level of customer interest in a plurality of banking services; wherein the first and second plurality of edge-nodes collectively execute a consensus protocol that: determines a level of customer interest in the target banking center based on data sensed by the first and second plurality of edge-nodes; determines the level of interest in the plurality of banking services; determines a level of computing and cash resources needed to provide a predetermined quality of service for the level of interest in the target banking center; and routes a flow of computing resources from the cloud-based system to the target banking center, and routes a flow of cash resources to the target banking center, such that the target banking center is provided access to 2Application No. 17/172,446Attorney Docket No. 104-50 ICONthe level of computing and cash resources needed to provide the predetermined quality of service for the level of customer interest in the plurality of banking services at the target banking center; wherein the cash resources comprise cash inventory available at the banking center for dispensing in connection with the plurality of banking services; and wherein at least the determination of the level of interest in the plurality of banking services and the level of interest in the target banking center is calculated using a machine learning algorithm (see Gatchalian’583, claims 1 and 8).
Gatchalian’583 does not expressly disclose the following feature: regarding claim 1, determines a level of computing and cash resources needed at the target banking center to provide a predetermined quality of service for the level of customer interest in the plurality of banking services.
Guo et al. (US 2019/0116128 A1) disclose a method for dynamic allocation of edge computing resources in edge computing centers with the following features: regarding claim 1, determines a level of computing and cash resources needed at the target banking center to provide a predetermined quality of service for the level of customer interest in the plurality of banking services (Fig. 1, shows an exemplary communication network according to an embodiment of the disclosure, see teachings in [0017, 0027-0029 &0032-0035] summarized as “the edge computing center 120 provides workload information 142 and 143 to the task scheduler 110, the workload information of each edge computing center 120-122 can be substantially periodically transmitted to the task scheduler 110, and the task scheduler 110 after receiving workload information from the edge computing centers 120-122 determines workload patterns and based on the PES workload patterns and based on global knowledge of underused edge computing resources in the edge computing centers 120-122, the task scheduler 110 can route available edge computing resources to the target edge computing center needing additional resources, as a result, quality of service (QoS) towards end users can be guaranteed and in this way, the level of edge computing resources can be maintained and allocated without any disturbance”).
It would have been obvious to one of the ordinary skill in the art at the time of invention to modify the system of Gatchalian’583 by using the features as taught by Guo et al. in order to provide a more effective and efficient system that is capable of determining a level of computing and cash resources needed at the target banking center to provide a predetermined quality of service for the level of customer interest. The motivation of using these functions is that it is more cost effective and dynamic.

Examiner’s Comments
5.	The following is examiner’s comments about claims 1-7. The claims would be placed in condition for allowance, if the independent claim 1 subjected to a nonstatutory double patenting rejection, as set forth in this office action, is overcome by filing the terminal disclaimer, in timely manner, and approved.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED M BOKHARI whose telephone number is (571)270-3115. The examiner can normally be reached Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 5712723182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SYED M BOKHARI/            Examiner, Art Unit 2473
10/7/2022                                                                                                                                                                                            
/KWANG B YAO/Supervisory Patent Examiner, Art Unit 2473